        Case 1:18-cv-00176-JEJ Document 48 Filed 11/20/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY REID, et al.,                :     1:18-cv-176
                                     :
           Plaintiffs,               :     Hon. John E. Jones III
                                     :
           v.                        :
                                     :
JOHN WETZEL, et al.,                 :
                                     :
           Defendants.               :

                                     ORDER

                             November 20, 2019

     Upon the Court’s consideration of the Joint Motion for Preliminary

Approval of Class Action Settlement (Doc. 46) and supporting Memorandum of

Law, it is hereby ORDERED as follows:

     1. The Motion for Preliminary Approval of Class Settlement (Doc. 46) is

        GRANTED and the Settlement Agreement jointly submitted by the

        parties is preliminarily APPROVED.

     2. On or before December 4, 2019, the “Notice to the Class” shall be

        distributed to each class member and posted in the Capital Case Units at

        SCI-Greene and SCI-Phoenix. The Notice shall remain posted until at

        least January 13, 2020. Defendants shall ensure that complete copies of

        the Settlement Agreement are available for review in the dayroom/library

        of each Capital Case Unit.
  Case 1:18-cv-00176-JEJ Document 48 Filed 11/20/19 Page 2 of 2




3. Written objections to or comments on the Settlement Agreement will be

   considered by the Court at the Fairness Hearing. All objections or

   comments must be marked “Class Settlement in Reid v. Wetzel, No. 18-

   cv-176” and sent to the Court at the address below:

   Clerk of Court, United States District Court
   Ronald Reagan Federal Building & U.S. Courthouse
   228 Walnut Street
   Harrisburg, Pennsylvania 17101

4. All objections must be postmarked by January 6, 2020. Once received,

   comments and objections will be posted to the docket.

5. On or before January 21, 2020, briefs relating to the settlement approval

   shall be filed.

6. A fairness Hearing to address any objections or comments to the

   proposed Settlement Agreement shall be held on February 12, 2020 at

   9:30 a.m. in Courtroom #2, Harrisburg Federal Courthouse, 228 Walnut

   Street, Harrisburg Pennsylvania.



                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
